     Case 3:19-cv-02216-JAH-MSB Document 17 Filed 03/05/21 PageID.115 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    RODERICK HIMES                                     Case No.: 19cv2216-JAH (MSB)
12                                      Plaintiff,
                                                         ORDER ADOPTING THE
13    v.                                                 MAGISTRATE JUDGE’S REPORT
                                                         AND RECOMMENDATION
14    FABRICE HADJADJ
                                                         REGARDING DEFENDANT’S
                                     Defendant.
15                                                       MOTION TO DISMISS [DOC NO. 14]
16
17         For the reasons set forth below, this Court ADOPTS the Report and
18   Recommendations [Doc. No. 14] (“Report”). Defendant’s Motion to Dismiss [Doc. No.
19   11] (“Motion”) is hereby GRANTED with leave to amend.
20                                       BACKGROUND
21         On November 21, 2019, Plaintiff Roderick Himes, a state prisoner proceeding pro
22   se and in forma pauperis (“Plaintiff”), filed a civil rights Complaint against Defendant
23   Fabrice Hadjadj, Jewish Chaplain at Richard J. Donovan Correctional Facility
24   (“Defendant”), alleging Defendant removed him from the inmate Kosher Diet Program
25   (“KDP”), violating his First Amendment right to free exercise his Jewish Religion. Plaintiff
26   additionally alleged, without establishing a separate cause of action, that Defendant denied
27   him due process under the Fourteenth Amendment when he failed to provide him with
28   documentation as to his removal from KDP or adequate opportunities to contest such

                                                     1
                                                                                19cv2216-JAH (MSB)
     Case 3:19-cv-02216-JAH-MSB Document 17 Filed 03/05/21 PageID.116 Page 2 of 3



 1   removal. See Doc. No. 1.
 2         Plaintiff also filed a motion for leave to proceed in forma pauperis (“IFP”) on
 3   November 21, 2019, pursuant to 28 U.S.C. § 1915(a). See Doc. No. 2. On January 3, 2020,
 4   the Court granted Plaintiff’s IFP motion and issued summons. See Doc. Nos. 6, 7.
 5         On March 27, 2020, Defendant filed the instant motion to dismiss, contending that
 6   Plaintiff does not, and cannot, state any cognizable claims because (1) Plaintiff’s
 7   Complaint fails to state a claim against Chaplain Hadjadj, because Chaplain Hadjadj had
 8   not engaged in any of the conduct that violated Plaintiff’s First and Fourteenth Amendment
 9   rights; and (2) Chaplain Hadjadj is entitled to qualified immunity. See Doc. No. 8.
10         Plaintiff filed an opposition on April 22, 2020, where he coincidently agreed with
11   Defendant, that Defendant was not specifically involved in the actions alleged as
12   constitutional violations toward Plaintiff. See Doc. No. 11. Subsequently, Defendant filed
13   his reply brief on May 15, 2020, reiterating his request for dismissal. This Court Agrees.
14         On August 10, 2020 pursuant to 28 U.S.C. § 636(b)(1), Magistrate Judge Michael
15   S. Berg, submitted a Report and Recommendation (“Report”) to this Court recommending
16   that Plaintiff’s Complaint be dismissed with leave to amend for failure to state cognizable
17   claims. See Doc. No. 14. Pursuant to Fed. R. Civ. P. 72(b)(2), objections to the Report were
18   due no later than August 24, 2020. No objections were timely filed. Accordingly, for the
19   reasons set forth below, this Court ADOPTS the Magistrate Judge Berg’s Report in its
20   entirety, and DISMISSES Plaintiff’s Complaint with leave to amend.
21                                          DISCUSSION
22         The district court’s role in reviewing a magistrate judge’s report and
23   recommendation is set forth in Rule 72(b) of the Federal Rules of Civil Procedure and 28
24   U.S.C. § 636(b)(1). When a party objects to the magistrate judge’s report and
25   recommendation, the district court “shall make a de novo determination of those portions of
26   the report . . . to which objection is made,” and may “accept, reject, or modify, in whole or in
27   part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1);
28   see also Fed. R. Civ. P. 72(b)(3).

                                                    2
                                                                                   19cv2216-JAH (MSB)
     Case 3:19-cv-02216-JAH-MSB Document 17 Filed 03/05/21 PageID.117 Page 3 of 3



 1         When no objections are filed, the district court is not required to conduct a de novo
 2   review of the magistrate judge’s report and recommendation. See Wang v. Masaitis, 416
 3   F.3d 992, 1000 n. 13 (9th Cir. 2005) (stating that “de novo review of a [magistrate judge’s
 4   report and recommendation] is only required when an objection is made”); United States
 5   v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that 28 U.S.C. §
 6   636(b)(1)(c) “makes it clear that the district judge must review the magistrate judge’s
 7   findings and recommendations de novo if objection is made, but not otherwise”). This rule
 8   of law is well established within the Ninth Circuit and this district. See Hasan v. Cates,
 9   No. 11–cv–1416, 2011 WL 2470495 (S.D. Cal. June 22, 2011) (Whelan, T.) (adopting in
10   its entirety, and without review, a report and recommendation because neither party filed
11   objections to the report despite having the opportunity to do so); accord Ziemann v. Cash,
12   No. 11–cv–2496, 2012 WL 5954657 (S.D. Cal. Nov. 26, 2012) (Benitez, R.); Rinaldi v.
13   Poulos, No. 08–cv–1637, 2010 WL 4117471 (S.D. Cal. Oct. 18, 2010) (Lorenz, J.).
14         Here, the record reflects that no party filed objections to the Report. Thus, in the
15   absence of any objections, the Court ADOPTS the Report. For the reasons stated in the
16   Report, which are incorporated herein by reference, Defendant’s motion to dismiss, [Doc.
17   No. 11], is GRANTED, and the Complaint is DISMISSED with leave to amend. The
18   Clerk of Court shall enter judgment reflecting the foregoing.
19      IT IS SO ORDERED.
20   DATED: March 5, 2021
21
22                                                _________________________________
                                                  JOHN A. HOUSTON
23
                                                  United States District Judge
24
25
26
27
28

                                                 3
                                                                               19cv2216-JAH (MSB)
